The opinion of the Court was delivered by
Sergeant, J.
Whatever might be the strength of the argument of the plaintiff in error as applied to other cases of attachment of stock, money or debts due to the defendant, yet in the case of stock belonging to the defendant, and held in another name, the 33d section of the Act of Assembly is express, that there shall be a clause of summons to the person in whose name it is held, in the nature of a writ of scire facias against garnishees in a foreign attachment. It is clear, therefore, that such person is to be made the garnishee; and, if so, the suit is properly brought in the county where he lives. For if it were brought in another county, the sheriff could not go out of his county to summon him, and the proceedings must fail in consequence of a non-compliance with the Act of Assembly. The case is, perhaps, anomalous, but it *434seems to us the requisitions of the Act can no otherwise be complied with than by proceeding as the plaintiff has done in the present instance.
Judgment affirmed.